DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (11/10/22 Remarks: page 10, line 24 – page 14, line 2) with respect to the rejection of claim 1-2 & 5-7 under 35 USC §102 and the rejection of claims 8-9, 12-16, & 18-19  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of 35 USC §112.
Applicant's arguments (11/10/22 Remarks: page 10, lines 10-13 & 21-23) with respect to the support for the present amendment to independent claims 1, 8, & 15 have been fully considered but they are not persuasive.
Applicant argues (11/10/22 Remarks: page 10, lines 10-13) that the recitation “wherein the target corpus is a predetermined translation of the source corpus” is supported in the Specification (citing paragraphs 0036, 0043-0044, & 0068-0071)
However, review of the disclosure as originally filed (including but not limited to these paragraphs of the Specification) indicates that it does not appear to specifically address the derivation of the target corpus as a predetermined (i.e. generated and specified prior to the disclosed training operations) translation of the source corpus.
Applicant's arguments (11/10/22 Remarks: page 10, lines 14-23) with respect to the support for the present amendment to independent claims 1, 8, & 15 have been fully considered but they are not persuasive; however, with respect to this portion of the present amendment Examiner concurs with Applicant’s position for other reasons, stated here in order to clarify the record.
Applicant argues (11/10/22 Remarks: page 10, lines 14-20) that the recitation “each cycle of training comprising a forward translation process of translating the source corpus into a pseudo target corpus by the machine translation model and a reverse translation process of translating the pseudo target corpus into a pseudo source corpus by the machine translation model” is supported in the disclosure in the original claims.
While review of the original claims does not appear to clearly indicate support for this recitation, further review of the disclosure finds support for the recitation at, for example Specification (paragraph 0050). Thus, Examiner notes for the record that this argument as offered is not persuasive, but concurs that this recitation is supported by the disclosure as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 12-16, & 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 8, & 15 (and dependent claims 2, 5-7, 9, 12-14, 16, & 18-20), the recitation “wherein the target corpus is a predetermined translation of the source corpus” (claim 1, lines 5-6; claim 8, lines 9-10; claim 15, lines 7-8) does not appear to be described in the specification in such a way as to reasonably convey possession of the invention to one skilled in the relevant art, as described above in the Response to Arguments.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663